Sterling Natl. Bank v Deetown Entertainment, Inc. (2015 NY Slip Op 04205)





Sterling Natl. Bank v Deetown Entertainment, Inc.


2015 NY Slip Op 04205


Decided on May 14, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 14, 2015

Tom, J.P., Sweeny, Andrias, Moskowitz, Gische, JJ.


15098 654357/13

[*1] Sterling National Bank, Plaintiff-Appellant,
vDeetown Entertainment, Inc., Defendant-Respondent.


Amos Weinberg, Great Neck, for appellant.
Siegel & Reiner, LLP, New York (Richard H. DelValle of counsel), for respondent.

Order, Supreme Court, New York County (Ellen M. Coin, J.), entered June 19, 2014, which denied plaintiff's motion for summary judgment on its account stated cause of action, unanimously affirmed, without costs.
Plaintiff seeks summary judgment on an account stated claim based on its verified complaint alleging that an oral agreement was entered into between its assignor, Procare USA, LLC, and defendant Deetown, which acted through a fictional or nonexistent entity, Gramercy Medical Solutions. Although defendant's verified answer did not assert specific denials to any of the enumerated account items alleged in the complaint (CPLR 3016[f]), summary judgment was properly denied because defendant denied each of the allegations concerning the existence of a business relationship between Deetown and Procare with respect to the unpaid items (see Epstein, Levinsohn, Bodine, Hurwitz & Weinstein, LLP v Shakedown Records, Ltd., 8 AD3d 34 [1st Dept 2004]; Green v Harris Beach & Wilcox, 202 AD2d 993 [4th Dept 1994]). Further, while plaintiff submitted a copy of a federal tax form 1099 issued to Procare by Deetown, which indicates that a business relationship did exist between those parties for some transactions, that form, by itself, does not establish that Deetown also undertook responsibility for payment of invoices addressed by Procare to Gramercy Medical Solutions.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 14, 2015
CLERK